                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JAMES EDWARD GRANT,

                              Plaintiff,
                                                                  OPINION and ORDER
         v.
                                                                       18-cv-856-jdp
 JON SCHULTZ,

                              Defendant.


       Plaintiff James Edward Grant, appearing pro se, has filed a document he styles as a

“notice of appeal” from state court decisions dismissing a lawsuit he brought against Jon

Schultz, the security manager at the U.S. Bank Plaza, located on Pinckney Street in Madison.

Grant alleged that Schultz would not let him use the public bathroom and Schultz then called

the police.

       But under the terms of sanctions used by this court, Grant generally remains barred

from proceeding with new cases until he pays off the large debt he owes for filing fees for the

cases and appeals he previously filed. The only case-initiating documents he may file are habeas

corpus petitions and complaints in which he alleges that he is in imminent danger of serious

physical harm. See Grant v. Gill, No. 15-cv-420-jdp, 2016 WL 80676 (W.D. Wis. Jan. 7, 2016).

Because his new complaint does not fall under either of the allowed categories of case-initiating

documents he may file, I will dismiss this case. Even if Grant did not face a filing bar, I would

dismiss the case because this federal court cannot hear appeals from state court cases.
                                          ORDER

       IT IS ORDERED that this case is DISMISSED. The clerk of court is directed to enter

judgment for defendant and close this case.

       Entered October 23, 2018.

                                              BY THE COURT:

                                              /s/
                                              ________________________________________
                                              JAMES D. PETERSON
                                              District Judge




                                                2
